Citation Nr: 0819523	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  00-01 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder 
claimed as arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1951 to August 
1952 and from May 1957 to May 1976.

This case comes before the Board from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, that found that new and 
material evidence adequate to reopen the claim for service 
connection for arthritis of multiple joints had not been 
submitted.

The Board remanded the claim in March 2001 to afford the 
veteran an opportunity to undergo a personal hearing before a 
Member of the Board at the RO.  However, the veteran chose 
instead to have a hearing at the RO before a Decision Review 
Officer (DRO).  At a DRO hearing in June 2001 the veteran 
stated in writing that the hearing satisfied his request for 
a hearing before a Member of the Board.

A September 2002 Board decision found that new and material 
evidence had been received and reopened the claim.  In 
September 2002, the Board initiated development under 
regulations that gave the Board the discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction.  38 C.F.R. § 19.9(a)(2) 
(2002).  However, the case was subsequently remanded in 
August 2003 so that initial consideration of any additional 
evidence obtained could be by the agency of original 
jurisdiction.  Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F. 3d 1334 (2003).

The Board remanded the claim in May 2006 for additional 
development.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's low back 
disorder, claimed as arthritis of the low back, was incurred 
in or aggravated by service; or that arthritis or 
degenerative disc disease of the low back was diagnosed 
within one year after his separation from service; or that 
any low back disability is proximately due to or the result 
of a service-connected disability.


CONCLUSION OF LAW

A chronic acquired low back disorder, claimed as arthritis, 
was not incurred in or aggravated by active service; nor may 
it be presumed to have been incurred therein; nor is it 
secondary to a service-connected bilateral lower extremity 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004, after the 
Board had determined that new and material evidence had been 
received, reopened and remanded the claim to the RO; and 
prior to the re-adjudication of the claim and the issuance of 
a supplemental statement of the case in September 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in November 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumption period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis or organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
to include a pre-existing chronic disease, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006-2007).  In addition, service 
connection shall be granted on a secondary basis where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability, but in such a case the 
veteran may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

The veteran seeks entitlement to service connection for a low 
back disorder claimed as arthritis.

The veteran's service medical records show normal orthopedic 
findings on a separation examination of August 1952.  It was 
noted that there were no significant complaints or findings 
referable to or aggravated by or brought on by military 
service.  His spine was specifically found to be normal.  He 
denied having or having had swollen or painful joints, 
arthritis, rheumatism, bursitis, any bone or joint deformity, 
and recurrent back pain.  

At an enlistment examination in January 1957, an entrance 
examination in April 1957 and a re-enlistment examination in 
December 1957, the veteran's spine was specifically found to 
be normal.  The veteran denied having or having had swollen 
or painful joints, arthritis, or other bone or joint 
deformity, in the accompanying reports of medical history.

At examinations prior to November 1963 and after November 
1963 the veteran denied having ever worn a brace or back 
support.  However, in the report of medical history in 
November 1963 accompanying an examination for reenlistment 
the veteran reported that he had worn a brace or back 
support.  The examiner's comment was that the veteran had low 
back sprain in 1954, which existed prior to service and there 
were no sequelae.  

Service medical records show that in May 1965 the veteran was 
diagnosed with acute back strain and was to have physical 
therapy.  The following day he was found as 80 percent 
improved and was to continue with the program.  

At multiple examinations in service from August 1960 to April 
1976, the veteran's spine was specifically found to be 
normal.  He denied arthritis, other bone or joint deformity, 
and back trouble.  In the accompanying report of medical 
history in April 1976 at his retirement examination, he 
denied having or having had swollen or painful joints, 
arthritis, rheumatism, bursitis, any bone or joint deformity, 
and recurrent back pain.  

Post service military treatment records include records from 
May 1977 to November 1983 which show treatment for unrelated 
disorders.  In March 1982 when hospitalized for an unrelated 
disorder the past history and systems review noted no 
significant history of childhood or adult illnesses and no 
significant history of injuries.  

In August 1985 the veteran related onset of sudden pain in 
the lower thoracic area of his back earlier in the day when 
he bent over to pick up some papers.  He sought treatment for 
complaints of aching pain at rest with increased pain with 
certain movements.  On examination his back was grossly 
normal.  The assessment was lower thoracic muscle strain.  

Post service military treatment records include a June 1987 
multiphase health survey wherein the past medical history 
noted a skiing injury in 1970 or 1971 and that he had 
arthritis at that time.  

Post service, at an April 1988 VA examination the veteran 
complained of pain and arthritis in multiple joints with no 
specific complaints of his spine.  He reported that he was 
noted to have multiple joint pains since about 1970.  No 
findings or diagnosis of a low back disability was shown.  

VA outpatient treatment records for a period from 1988 to 
1999 are negative for complaints, findings or diagnosis of a 
low back disorder.  

At a RO hearing in February 2000 the veteran provided no 
testimony regarding a low back disability.  However, at a 
hearing before a Decision Review Officer (DRO) in June 2001, 
the veteran testified that he started receiving treatment for 
arthritis in 1977 at Fort Carson.  He testified that he was 
receiving medication for arthritis and mentioned various 
joints that were affected to include his low back.  He 
described the impact on his daily life.  His spouse testified 
as to her observations of the veteran's symptoms of arthritis 
and the medical care he received.  

At a VA examination of the joints in August 2001, the veteran 
expressed no complaints of his low back.  There were no 
clinical findings or assessment of a low back disability.  An 
x-ray of his lumbar spine revealed generalized 
demineralization with minimal degenerative change.  In April 
2004, the VA examiner who had examined the veteran in August 
2001 reviewed the claims file, his prior examination report 
in August 2001, and interviewed the veteran.  In an addendum 
dated in April 2004, the August 2001 VA examiner noted that 
the veteran confirmed that aside from both shoulders, ankles, 
and knees, all other areas referred to in the August 2001 VA 
examination did start approximately in 1980 after he left 
military service.  The examiner confirmed the etiology stated 
for those areas in his narrative in August 2001 which was age 
related over time.  The examiner noted that he had reviewed 
the x-rays which included an x-ray report of the lumbosacral 
spine.    

A search resulted in a negative reply for records of 
treatment at Fort Carson in 1977.  

Records secured from the Social Security Administration (SSA) 
in December 2002 and in November 2004 show that the veteran 
is in receipt of SSA benefits for coronary artery disease and 
degenerative disc disease.  The medical records accompanying 
the decision primarily relate to those disorders and other 
disorders unrelated to those on appeal.  The records include 
duplicate medical records and show that the veteran 
complained of back pain and had taken medication for 
arthritis and pain.  The decision indicated that the veteran 
had multiple impairments considered severe which included 
degenerative disc disease of the lumbar spine.  These records 
do not, however, provide a link between any current back 
disability and service.  

VA outpatient treatment records from October 2000 to August 
2005 show that in March 2003 the veteran fell at home and 
sought treatment for complaints of back pain.  An x-ray 
revealed degenerative disease changes.  A bone survey in May 
2003 revealed a compression fracture deformity at L1 of 
indeterminate chronicity.  In June 2005, back pain was 
related to osteoporosis which earlier medical records had 
indicated was a concern due to a medication the veteran was 
taking.  

At a VA examination in July 2007, the veteran related that he 
retired in the late 1980s because of coronary artery disease.  
He reported that he began having lower back problems during 
his last year in service.  He had intermittent back pain over 
the years after retirement from service in 1976 and more 
frequent back pain about two years earlier which came on 
gradually, with no specific injury.  He complained of 
intermittent lower back pain and described his symptoms and 
effect on his usual daily activities.  The clinical findings 
were recorded.  The impression was degenerative disk disease 
of the lumbosacral spine with L1 vertebral compression.  The 
July 2007 examiner noted a prior VA examination in November 
2006 wherein the examiner had provided a negative medical 
opinion that the back condition was unrelated to the single 
episode of back pain noted in the service medical records and 
was not secondary to the veteran's service-connected 
conditions.  The July 2007 examining physician opined that it 
is less likely than not that the current low back disability 
is related to the veteran's inservice treatment for acute 
back strain.  The examiner stated that an isolated incident 
of acute back sprain would not be expected to result in later 
degenerative changes or vertebral compression.  The types of 
changes seen on the veteran's x-ray were consistent with age-
related processes.  In addition, the July 2007 examiner 
opined that it is less likely than not that the current low 
back disability is aggravated by the veteran's service-
connected disabilities of the lower extremities.  The veteran 
did not have a significantly antalgic or limping gait.  
Therefore, there was no clear biomechanical mechanism by 
which the current low back disability would be aggravated by 
the veteran's lower extremity disabilities. 

After a review of the record, the Board finds that 
entitlement to service connection for a low back disability 
is not warranted.

Although the veteran has stated that arthritis of his joints 
is due to a fall while skiing in service, he has specifically 
related his shoulders, knees, and ankles and not mentioned 
his low back.  Service medical records do show treatment for 
acute back strain on one occasion.  However, a diagnosis of a 
chronic low back disorder is not shown in service.  

There is no medical evidence of record that shows 
degenerative disc disease or arthritis of the lumbar spine 
was manifested to a compensable degree within one year from 
the veteran's date of separation from service.  Accordingly, 
entitlement to service connection for degenerative disc 
disease or arthritis of the lumbar spine on a presumptive 
basis is not warranted.

Although the veteran served during a defined period of war 
under 38 C.F.R. § 3.2(f), he has not alleged that a low back 
disorder is a result of trauma suffered in combat with the 
enemy.  Thus, consideration under 38 U.S.C.A. § 1154(b) is 
not warranted.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Sizemore v. Principi, 18 Vet. App. 264 (2004).

Although at an examination in November 1963 the veteran gave 
a history of having worn a brace or back support, which was 
stated to have been in 1954, there was no history provided of 
having worn a brace or back support or clinical notation of a 
low back disorder at the entrance examination in April 1957 
or at other examinations prior to November 1963.  
Accordingly, the veteran is presumed to have been in sound 
condition upon entry into service.  In addition, the veteran 
does not contend that he had a low back disorder which was 
aggravated in service.  

For many years post service, the evidence of record does not 
show low back complaints, findings, or diagnosis.  In view of 
the lengthy period without complaints or treatment, there is 
no evidence of a continuity of symptomatology, which weighs 
heavily against the claim.  Maxon v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

VA outpatient treatment records show degenerative disease 
changes of the low back as shown on x-ray, a compression 
fracture deformity at L1 of indeterminate chronicity, and 
osteoporosis.  This medical evidence, however, does not 
provide a link to service or to symptomatology since service.  

The veteran is in receipt of Social Security Administration 
benefits based on disabilities which include degenerative 
disc disease of the lumbar spine.  These records do not, 
however, provide a link between any current low back 
disability and service.  

The Board finds that the July 2007 VA medical report and 
opinion which addressed the issue of causation of the 
veteran's low back disorder are of the greatest probative 
value in this case.  The VA examiner reviewed the claims 
folder, to include service medical records and post-service 
treatment records, and then discussed the evidence.  The VA 
examiner found no relationship between the veteran's low back 
disorder and his service or service-connected disabilities of 
the lower extremities.  The veteran's representative contends 
that report should be afforded very limited, if any, 
probative value as the rationale lacks the scientific basis 
needed to buttress the conclusions reached.  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
providing of an explanation of the basis for an opinion.  It 
appears that the VA physician's opinion was based upon review 
of the claims file, his physical examination, previous 
findings in the examinations of the veteran, and the 
application of sound medical judgment.  Thus, there is no 
reason to limit or reduce the probative weight of the July 
2007 medical opinion.  In addition, no competent medical 
opinion or other medical evidence relating the veteran's low 
back disorder to service or any incident of service or to a 
service-connected disability has been presented.

The Board recognizes the contentions of the veteran and his 
spouse as to his low back disorder.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however the 
veteran and his spouse are not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis, or 
an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
those assertions do not constitute competent medical evidence 
that the veteran's low back disorder is linked to service or 
to a service-connected disability.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for a low back disorder claimed as 
arthritis.  Although arthritis, and degenerative disc disease 
of the lumbar spine with L1 vertebral compression have been 
diagnosed, there is no probative, competent medical evidence 
of record linking the disability to service.  No probative, 
competent medical evidence exists of a relationship between a 
low back disorder and any continuity of symptomatology 
asserted by the appellant.  McManaway v. West, 13 Vet. App. 
60 (1999) (where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish a nexus between the continuous symptomatology and 
the current claimed condition); Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).

Accordingly, the Board finds that the competent and probative 
medical evidence of record preponderates against finding that 
a low back disorder is a result of service, an incident in 
service, or a service-connected disability.  Thus, service 
connection is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.  


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


